Case 1:19-cv-14167-RMB-KMW Document 23 Filed 02/02/21 Page 1 of 8 PageID: 249


                                                           [Docket No. 20]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


CEDAR FOOD MART X,

            Plaintiff,                   Civil No. 19-14167 (RMB/KMW)

             v.                          OPINION

UNITED STATES OF AMERICA,

            Defendant.



APPEARANCES:

JOHN P. MORRIS, ESQ.
142 West Broad Street
P.O. Box 299
Bridgeton, New Jersey 08302
          Attorney for Plaintiff

OFFICE OF THE UNITED STATES ATTORNEY
DISTRICT OF NEW JERSEY
By: Ben Kuruvilla & Thandiwe Boylan, AUSAs
970 Broad Street, Suite 700
Newark, New Jersey 07102
          Attorneys for Defendant


BUMB, UNITED STATES DISTRICT JUDGE:

     The United States Department of Agriculture, Food and Nutrition

Service (“FNS”), which administers SNAP1 (commonly known as the food

stamp program), decided to permanently disqualify Plaintiff, Cedar

Food Mart X (“Cedar Food” or the “Store”), from participating in




     1   “Supplemental Nutrition Assistance Program.”
                                     1
Case 1:19-cv-14167-RMB-KMW Document 23 Filed 02/02/21 Page 2 of 8 PageID: 250


SNAP after finding that the Store had trafficked in SNAP benefits.2

Pursuant to 7 U.S.C. § 2023(a)(13), Plaintiff seeks judicial review

of FNS’ final determination.

     FNS moves for summary judgment, asserting that no reasonable

factfinder could find on this record that Cedar Food did not traffic

in SNAP benefits. Cedar Food Mart has filed no opposition to the

Motion.3 For the reasons stated herein, the Motion will be granted.

I.   FACTUAL BACKGROUND

     “Cedar Food Mart X . . . is a convenience store located at 401

N Tennessee Avenue in Atlantic City, New Jersey that opened for

business in 2011.” [Docket No. 20-7, ¶ 1.] It “became an authorized

SNAP retailer on September 9, 2011.” [Id., ¶ 3.] “Between May 16,

2017, and February 3, 2019, FNS conducted an undercover investigation

of Cedar Food to ascertain the Store’s compliance with federal SNAP

law and regulations.” [Id., ¶ 4.] “On five occasions, Cedar Food



     2 Trafficking in food stamps typically involves exchanging food
stamps for cash-- often less cash than the face value of the stamps.
See, e.g., Freedman v. U.S. Dept. of Agriculture, 936 F.2d 252, 253
(3d Cir. 1991) (“Between November 12 and December 15, 1987, the
[store] clerk . . . trafficked in food stamps . . . on four separate
occasions, purchasing stamps with a total value of $1,500 for $750
from an undercover investigator for the [FNS].”). As SNAP benefits
are now provided electronically on electronic benefit transfer
(“EBT”) cards, rather than through the use of actual stamps,
trafficking usually means “using the SNAP card as a bank debit card
for cash not groceries.” Famous Int’l Mkt. v. United States, 2018 WL
3015249 at *1 (E.D. Pa. June 15, 2018); see generally, 7 C.F.R. 271.2
(providing six definitions of “trafficking,” including, “effecting
an exchange of SNAP benefits . . . for cash or consideration other
than eligible food.”).
     3   Plaintiff’s opposition was due August 3, 2020.

                                     2
Case 1:19-cv-14167-RMB-KMW Document 23 Filed 02/02/21 Page 3 of 8 PageID: 251


clerks allowed the undercover investigator to purchase ineligible

non-food items with SNAP benefits.” [Id., ¶ 5.] “On August 19, 2017,

a Cedar Food clerk gave the undercover investigator ten dollars in

cash out of the undercover’s food stamp account.” [Id., ¶ 6.]

     Based    on    all    this    evidence,       FNS    charged      Cedar    Food    with

trafficking in SNAP benefits on March 2, 2018. [Id., ¶ 7.] Ten days

later,   “Cedar     Food    requested        an    administrative        review    of   the

investigative findings as well as an extension of time to assemble

supporting information to respond to the charges,” as it was entitled

to do. [Id., ¶ 8.] “On March 20, 2018, FNS granted Cedar Food

additional time to respond to the charges but specified that the

extension did not apply to the deadline to request a civil monetary

penalty which would still need to be completed within ten days.”

[Id., ¶ 9.] “On April 5, 2018, Cedar Food replied to the charges

brought by FNS,” but it “did not request a civil monetary penalty or

offer    of   any   of    the     required       documentation        regarding    a    SNAP

compliance training program.” [Id., ¶ 10.]

     “On September 28, 2018, the FNS Retailer Operations Division

(‘ROD’) informed Cedar Food of its determination that the violations

alleged in the Charging Letter occurred and that FNS was imposing a

permanent     disqualification        of     Cedar       Food   for    the     trafficking

violation.” [Id., ¶ 11.] Furthermore, the FNS ROD’s letter “stated

that the Store was ineligible for a civil money penalty.” [Id.] “On

October 11, 2018, Cedar Food[] requested an administrative review by

the FNS Administrative Review Board (‘ARB’) of the trafficking

                                             3
Case 1:19-cv-14167-RMB-KMW Document 23 Filed 02/02/21 Page 4 of 8 PageID: 252


determination made by the” ROD. [Id., ¶ 12.] The ARB reviewed the

determination and concluded in its May 21, 2019 Final Agency Decision

“that permanent disqualification of Cedar Food from participation as

an authorized retailer in the SNAP program was properly imposed.”

[Id., ¶ 13.] “Specifically, the AR[B] found that a trafficking

violation had taken place at Cedar Food and, pursuant to 7 CFR ¶

278.6(e)(1)(i), no penalty short of permanent disqualification was

allowed.” [Id.]

II.   LEGAL STANDARD

      When an “aggrieved” party seeks “judicial review” of an adverse

“final determination” with regard to participation in SNAP, 7 U.S.C.

§ 2023(a)(13), “[t]he suit in the United States district court . .

. shall be a trial de novo by the court in which the court shall

determine the validity of the questioned administrative action in

issue.” § 2023(a)(15). Thus, although this Court is reviewing a final

agency determination, the governing statute provides that this case

shall     proceed   in   the   same   manner   as   a   typical   civil   action.4

Therefore, all of the procedural mechanisms under the Federal Rules

of Civil Procedure are generally available, including — as relevant

to the instant motion — Federal Rule of Civil Procedure 56. Freedman,

926 F.2d at 261 (“de novo review [under § 2023(a)(15)] is compatible




      4Although the statute does not limit this Court’s review to
facts contained in the administrative record, Freedman, 926 F.2d at
261, in this case, no discovery was taken and “the parties proceeded
directly to summary judgment based on the administrative record.”
[Docket No. 20-1, at 13 n.3.]
                                         4
Case 1:19-cv-14167-RMB-KMW Document 23 Filed 02/02/21 Page 5 of 8 PageID: 253


with a summary judgment disposition if there are no material facts

in dispute. . . . In reality, an ordinary private civil action is a

de novo proceeding in the sense that the court makes an original

determination of the law and the facts but such a case may, when

appropriate, be resolved on summary judgment.”).

     Summary judgment shall be granted if “the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).

A fact is “material” if it will “affect the outcome of the suit under

the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A dispute is “genuine” if it could lead a “reasonable

jury [to] return a verdict for the nonmoving party.” Id.

     “[W]hen a properly supported motion for summary judgment [has

been] made, the adverse party ‘must set forth specific facts showing

that there is a genuine issue for trial.’” Id. at 250 (citing FED.

R. CIV. P. 56(e)). In the face of a properly supported motion for

summary judgment, the nonmovant’s burden is rigorous: it “must point

to concrete evidence in the record”; mere allegations, conclusions,

conjecture,   and   speculation    will   not   defeat   summary     judgment.

Jackson v. Danberg, 594 F.3d 210, 227 (3d Cir. 2010) (citing Acumed

LLC v. Advanced Surgical Servs., Inc., 561 F.3d 199, 228 (3d Cir.

2009)   (“[S]peculation    and    conjecture    may   not   defeat     summary

judgment.”)). Failure to sustain this burden will result in entry of

judgment for the moving party.



                                     5
Case 1:19-cv-14167-RMB-KMW Document 23 Filed 02/02/21 Page 6 of 8 PageID: 254


      The same basic legal analysis applies when a summary judgment

motion is unopposed, Anchorage Associates v. Virgin Islands Board of

Tax Review, 922 F.2d 168 (3d Cir. 1990), however, the material facts

put forth by the movant are deemed undisputed pursuant to L. CIV. R.

56.1(a) (“[A]ny material fact not disputed shall be deemed undisputed

for purposes of the summary judgment motion.”).

III. ANALYSIS

      “It is . . . well established that the plaintiff challenging

the     administrative     action   has       the   burden   of     proving   by     a

preponderance of the evidence that the charged SNAP violation did

not occur.” Atl. Deli & Grocery v. United States, Civil No. 10-4363,

2011 WL 2038758, at *4 (D.N.J. May 23, 2011) (Simandle, D.J.) (citing

authorities); see also, Irobe v. U.S. Dep’t of Agric., 890 F.3d 371,

378 (1st Cir. 2018) (“All of the courts of appeals that have

addressed the burden-of-proof issue under Section 2023 have placed

the burden of proof on the party challenging the USDA’s finding of

liability. We join those courts and hold that when a store challenges

the USDA’s determination that the store trafficked in SNAP benefits,

the store bears the burden of proving by a preponderance of the

evidence that its conduct was lawful.”) (citing decisions from the

5th, 6th, 7th, and 9th Circuits); SS Grocery, Inc. v. U.S. Dep’t of

Agric., 340 F. Supp.3d 172, 180 (E.D.N.Y. 2018) (“Plaintiffs . . .

bear the burden of proving by a preponderance of the evidence that

the agency’s action was invalid.”). In this case, Cedar Food has

filed    no   opposition   to   FNS’   Motion       for   Summary   Judgment,      and

                                          6
Case 1:19-cv-14167-RMB-KMW Document 23 Filed 02/02/21 Page 7 of 8 PageID: 255


therefore it has come forward with no particular evidence that it

did not traffic in SNAP benefits.

      Moreover, the evidence in the administrative record — which is

undisputed here — does not support a finding by a preponderance of

the evidence that Cedar Food did not traffic in SNAP benefits. As

set   forth   above,   an   undercover   investigation   revealed    several

instances of trafficking over a period of approximately 22 months.

Cedar Food has provided no argument here that those transactions

either did not occur or were somehow justified. [See Docket No. 1.]

      Cedar Food has failed to sustain its summary judgment burden of

putting forth evidence to support its claim that FNS’ determination

was invalid.5 Accordingly, the Motion for Summary Judgment will be

granted.




      5Cedar Food Market’s Complaint does not alternatively assert
that even if FNS’ determination as to trafficking was valid, the
sanction of permanent disqualification was arbitrary and capricious.
See Atl. Deli & Grocery, 2011 WL 2038758 at *5 (“The standard of
review for the imposition of a sanction under SNAP is whether the
Secretary’s action was arbitrary or capricious.”). Nonetheless, FNS
moves for summary judgment on this issue. Assuming arguendo for
purposes of this motion only, that Cedar Food does challenge the
severity of the sanction imposed, the Court holds that FNS correctly
concluded that the record did not contain “substantial evidence that
[the] store . . . had an effective policy and program in effect to
prevent [trafficking],” 7 U.S.C. § 2021(b)(3)(B) (emphasis added),
and therefore did not arbitrarily or capriciously impose the sanction
of permanent disqualification from the SNAP program.
                                     7
Case 1:19-cv-14167-RMB-KMW Document 23 Filed 02/02/21 Page 8 of 8 PageID: 256


IV.   CONCLUSION

      For the foregoing reasons, FNS’ Motion for Summary Judgment

will be granted. An accompanying Order shall issue.




February 2, 2021                         s/Renée Marie Bumb _______
DATE                                     RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE




                                     8
